



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Momprevil, 2018 ONCA 647

DATE: 20180718

DOCKET: C63178

Benotto, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bernard Roger Momprevil

Appellant

Bernard Momprevil, self-represented

Ingrid Grant, duty counsel

Lorna Bolton, for the respondent

Heard: July 11, 2018

On appeal from the conviction entered on December 16,
    2016 and the sentence imposed on March 2, 2017 by Justice Julie Bourgeois of
    the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of criminal harassment of a former
    girlfriend and sentenced to 14 months imprisonment in addition to the 209 days
    of pre-trial custody credited at 1.5 followed by three years probation.

[2]

He submits that the trial judge erred in her credibility analysis and in
    not staying the charges post-conviction as a result of alleged
Charter
breaches.

[3]

We see no error of law or misapprehension of fact with respect to the
    trial judges reasons at trial or on the stay application such that would
    warrant appellate intervention.

[4]

Likewise the sentence was not unfit, and the reasons disclosed no error
    in principle.

[5]

The appeal as to conviction and sentence is dismissed.


